Citation Nr: 1430349	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  06-34 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for an acquired psychiatric disorder prior to May 13, 2009, and entitlement to a disability rating in excess of 70 percent as of March 1, 2010.  

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to March 1, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection for an anxiety disorder and assigned an initial 30 percent disability rating, effective the date of his claim, July 28, 2003.  In a May 2005 rating decision, the RO increased the Veteran's initial rating from 30 percent to 50 percent, effective July 28, 2003.  In November 2010, the Board remanded the claim for further evidentiary development.  In an April 2012 rating decision, the RO granted a temporary 100 percent rating effective May 13, 2009, due to psychiatric hospitalization over 21 days.  A 70 percent rating was assigned effective March 1, 2010, following his discharge from inpatient psychiatric treatment.  The RO included PTSD as part of his service-connected psychiatric disorder.    

When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In its November 2012 remand, the Board took jurisdiction over a TDIU claim and remanded the case for further development.  The case was remanded again in September 2013.  In April 2014, the RO granted a TDIU effective March 1, 2010.  Because TDIU was not granted for the entire appeal period, that issue is still before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for asthma and to a compensable rating for headaches were raised in the Veteran's representative's May 2014 statement but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues are REMANDED to the AOJ.


REMAND

In its November 2012 and September 2013 remands, the Board requested that the Veteran's VA treatment records from October 2010 onward be obtained and associated with his claims file.  This action has not been completed and another remand is required before the Board can fairly adjudicate the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the case is REMANDED for the following actions:

1. The electronic claims file contains several references to the Veteran's mental health treatment subsequent to October 2010, including by his February 2013 and November 2013 VA examiners.  Further, the RO sent the Veteran notice in October 2013 informing him that these records have been obtained.  Lastly, the RO indicated in its April 2014 Supplemental Statement of the Case that VA treatment records beginning in October 2010 were reviewed.  There is clear evidence that such records exist and they must be associated with the Veteran's electronic claims file in order for the Board to review them.  

The RO must obtain the Veteran's VA treatment records from the VA Medical Center in Minneapolis from October 2010 onward and associate them with the Veteran's electronic claims file either through Virtual VA or VBMS.  

Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

2. The RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


